IEl Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
Por escritura de 9 de mayo de 1930, los demandantes dieron en arrendamiento al demandado Domingo Cerra la íacienda “Convento”, del Municipio de Fajardo, por un término de cuatro años y medio que había de expirar el 30 ■de junio de 1934, fijándose como canon la suma de $10,000 anuales y comprometiéndose el arrendatario a pagar las ■contribuciones que se impusieren a la finca arrendada.
El demandado entró en posesión de las fincas, dedicán-dolas en parte al cultivo de cañas de azúcar; y en 6 de junio de 1930, dicho (demandado celebró un contrato de re-dacción con la otra parte demandada, The United Porto Pican Banli, por el que afectó y .gravó todas las plantaciones de cañas existentes en las fincas, y los azúcares que éstas produjeran, para garantizar al banco el pago de los anti-cipos refaccionarios. Dicha garantía se constituyó por el mismo término del arrendamiento.
*506El arrendatario Cerra dejó de pagar las contribuciones-impuestas a las fincas, desde qne se hizo cargo de ellas, por la suma de $7,135.86. El gobierno embargó las fincas em cobro de dichas contribuciones.
Habiendo también dejado de pagar dicho arrendatario-ios cánones de arrendamiento comprendidos desde julio 1,, 1931, a diciembre 21 de 1932, montantes a $15,000, la de-mandante notificó esa falta de pago al banco demandado,, requiriéndole para que como acreedor refaccionario pagase-dichos cánones por cuenta del arrendatario. El 'demandado Cerra no tiene otros bienes de - fortuna más que las cañas-sembradas en las fincas.
Basándose en los hechos que acabamos de exponer, los demandantes interpusieron demanda en la que pedían sen-tencia con los siguientes pronunciamientos:
1. Condenando a Domingo Cerra a pagar las cantidades, qne adeuda por contribuciota.es pendientes y cánones ven-cidos y las cantidades que se vayan venciendo por uno y otro concepto, hasta' la terminación del arrendamiento, más los intereses legales.
2. Declarando que dichas cantidades gozan de preferen-cia sobre cualquier suma que el banco demandado haya po-dido entregar a Domingo Cerra, ‘de acuerdo con el contrato-de refacción entre ambos,- y que las cañas están afectas al crédito de los demandantes, teniendo éstos derecho a ha-cerlo efectivo con preferencia al banco demandado, el quo no podrá cobrar nada de las cañas que existen en la finca hasta que los demandantes hayan cobrado íntegramente.
El banco demandado formuló excepción previa atacando la suficiencia de los hechos alegados en la demanda. Del récord ante nos no aparece que se haya dictado resolución, alguna sobre dicha excepción.
Los demandantes embargaron las plantaciones de cañas para asegurar la efectividad de la sentencia; y en junio 7 de 1933 la corte nombró un síndico con facultad para cui-dar, cultivar, administrar y moler las cañas.
*507En julio 7, 1933, los demandantes solicitaron de la corte una orden para que el síndico pagase inmediatamente de los fondos en su poder, provenientes de la molienda de ca-ñas, la suma de $9,728.51 reclamada por el Tesorero de Puerto Rico por contribuciones sobre la finca. Y en la misma feolia El Pueblo de Puerto Rico solicitó permiso para intervenir en el pleito, con el objeto de reclamar el pago de las contribuciones adeudadas por el inmueble. Se opuso a ambas mociones el banco demandado, alegando la preferencia del crédito refaccionario sobre la reclamación de El Pueblo de Puerto Rico por contribuciones, por las cuales tiene el gobierno un gravamen preferente sobre el inmueble.
La Corte de Distrito admitió la intervención del Pueblo de Puerto Rico, y en junio 14 de 1933 declaró con lugar su reclamación y dictó una orden para que el secretario de la corte pagara el importe de las contribuciones reclamadas, con cargo a los fondos depositados y procedentes de la venta de los azúcares embargados. La orden de pago fue cumplimentada. Y el banco demandado interpuso el pre-sente recurso, en el que no lian comparecido ni los deman-dantes ni el interventor.
La parte apelante lia señalado en su alegato la comisión de siete errores, de los cuales los seis últimos pueden re-fundirse en uno, pues en realidad envuelven una sola cues-tión. Dichos errores son los siguientes:
 1. Que la Corte erró y actuó sin jurisdicción al ordenar que el pago de $9,728.51 por contribuciones se hiciera inmediatamente después de dictada la resolución de la Corte, a pesar de haber anunciado el abogado del Banco demandado que en el mismo momento habría de radicar un escrito de apelación en contra de dicha resolución.
De la transcripción 'de la evidencia aparece que inmedia-tamente después de dictar la corte la resolución recurrida, el abogado del banco demandado dijo:
*508“Queremos hacer constar que en este momento Tamos a radicar una apelación de la resolución de Y. H., y que, en vista de que esa apelación suspende la orden de Y. EL se ordene al Secretario que no expida el cheque.”
Y qua la corte respondió:
"A pesar de la apelación la Corte ordena al Secretario que ex-pida el cheque. El Pueblo de Puerto Pico tiene responsabilidad.”
El abogado del demandado hizo anotar su excepción. Y el mismo día en que se dictó la orden, pero después 'de ha-berse hecho el pago, se radicó el escrito de apelación.
No tenemos duda alguna de que la orden dictada por la corte inferior es apelable. Véanse: Santiago v. Benvenutti y Torres, 43 D.P.R. 358, y Becerril v. Cerra, 48 D.P.R. 87.
La cuestión que levanta el alegado error que discutimos es: ¿.Tenía facultad la corte sentenciadora para privar a la parte perjudicada por su resolución, del derecho de ape-lación, ordenando el cumplimiento inmediato de su orden, no obstante haber hecho constar en el récord dicha parte su propósito de apelar y no haber expirado el término legal para interponer el recurso?
El efecto que produce la interposición de un recurso de apelación es el de suspender todo procedimiento en la corte inferior respecto a la sentencia o resolución apelada, salvo en aquellos casos en que se ordene la venta de bienes que puedan perderse <y deteriorarse, en cuyos casos se puede proceder a realizar la venta ordenada, pero depositando su importe hasta que la apelación sea -resuelta. Artículos 297 y 298 del Código de Enjuiciamiento Civil.
La resolución de junio 14 de 1933, ordenando pagar de los fondos depositados en la corte el importe de las contri-buciones reclamadas, era apelable por ser una resolución que puso término a la única controversia o issue presen-tada por la demanda de intervención de El Pueblo de Puerto Báoo, lo que le daba el carácter de sentencia definitiva, y *509como tal es apelable dentro de los treinta días siguientes a la fecba de su notificación y registro, de acuerdo con lo dis-puesto por el inciso Io. del artículo 295 del Código de En-juiciamiento Civil y la jurisprudencia de esta Corte Su-prema definiendo qué es lo que se entiende por sentencia “definitiva.” Véanse: Santiago v. Benvenutti y Torres, supra; Standley v. Hendrie, 55 Pac. 723; Los Ángeles v. Los Ángeles Water Co., 134 Cal. 121; In re Welch, 106 Cal. 427, y Grant v. Superior Court, 106 Cal. 324.
 La resolución dictada por la corte inferior no era firme y ejecutoria basta después que hubiese expirado el término para apelar. Y fué un error de la corte el negarse a detener la expedición del cheque para pagar las contribuciones, después de haber anunciado el abogado del banco apelante, inmediatamente después Ide dictada la resolución, que era su intención apelar para ante esta Superioridad. No encontramos justificación alguna para la rapidez con que se procedió a ordenar el pago y la expedición del cheque, sin dar siquiera una oportunidad a la parte agraviada por la resolución para formular, notificar y radicar su escrito de apelación.
Y no podemos aceptar como excusa válida la alegada por la corte sentenciadora, al negarse a detener la ex-pedición del cheque, o sea que El Pueblo de Puerto Pico tiene responsabilidad, pues la solvencia de un apelado, que no es excusa para justificar la ejecución de una sentencia apelable, lo es aun menos en el caso de El Pueblo de Puerto Rico, habida cuenta de que éste no podría ser demandado sin su consentimiento para recobrar cantidades que le fueran indebidamente pagadas.
2. Que la resolución apelada es errónea porque la Corte, por una simple moción, concedió la súplica final y el único objetivo que se perseguía por la demanda de intervención de El Pueblo de Puerto Rico; y porque concedió más de lo solicitado por los demandantes en la demanda principal.
*510En el caso de Becerril v. Cerra y United Porto Rican Bank, 48 D.P.R. 87, entre las mismas partes qne litigan en el presente recurso, los demandantes presentaron moción a la corte pidiéndole ordenase qne de los fondos existentes en secretaría se entregara a los demandantes $3,472.21 en con-cepto del valor razonable del uso de los terrenos por los cuatro meses qne dnró la molienda de las cañas qne pro--dujeron los fondos depositados en la secretaría y qne se bailan sometidos a la sindicatura. Se opuso a dieba mo-ción el banco refaceionista. La corte ordenó el pago solici-tado y el banco apeló. Y esta corte al revocar la orden apelada dijo:
“Las alegaciones de la demanda suscitan claramente ante la corte la cuestión de que los demandantes tienen derecho a cobrar con las cañas sembradas por su arrendatario lo que éste es en deberles como consecuencia del contrato de arrendamiento celebrado entre ellos, con preferencia a cualquier otro acreedor de su arrendatario inclusive The United Porto Rican Bank, que es un acreedor refaccionario, a quien la ley sobre contratos de refacción agrícola concede preferen-cia, desde la fecha de la inscripción de su contrato en el registro de contratos agrícolas, a los créditos posteriores de cualquier otra natu-raleza, con excepción de los créditos por contribuciones, en cuanto a los frutos objeto del gravamen refaccionario durante los años com-prendidos en el contrato y siempre hasta que el acreedor sea com-pletamente satisfecho del importe total de su crédito. Por consi-guiente, mientras no se decida por sentencia que los arrendadores pueden cobrar con el producto de las cañas sembradas en su finca por el arrendatario, con preferencia al banco refaceionista a quien la ley concede preferencia para el cobro de sus créditos contra cual-quier otro crédito posterior a la anotación en el registro de su con-trato de refacción, con excepción del cobro por contribuciones, no puede ordenarse que los actores cobren cantidad alguna del producto de las cañas objeto de la refacción por el uso de los terrenos por el síndico nombrado en este pleito.”
No vemos razón alguna para establecer diferencias sus-tanciales entre el caso anterior y el presente. Aquí se pre-tende, como se pretendió en el caso anterior, poner fin a la controversia entre las partes por la resolución de una sim-*511pie moción, dictando una orden y procediendo a ejecutarla sin dar a la parte perjudicada tina oportunidad para per-feccionar su apelación dentro del término que la ley le concede para ello.
Los demandantes reclamaron en su demanda la suma de $7,135.86 por contribuciones impuestas a la finca y no pa-gadas por el arrendatario. El Pueblo de Puerto Rico so-licitó en su demanda el pago de contribuciones impuestas a la finca, no sólo durante el período del arrendamiento hecho a Domingo Cerra, o sea de enero 1°., 1930 a junio 30, 1933, sino también las que habían sido impuestas por el período <de julio 1°., 1928, a diciembre 31 de 1929, cuando aún no se Rabia celebrado el contrato de arrendamiento entre los de-mandantes y el demandado Domingo Cerra; y pidió que se ordenase el pago con los fondos procedentes de las cañas ■cultivadas con dinero suministrado por el banco refaccio-nista. Éste se opuso a la moción, alegando, entre otras de-fensas, que la finca objeto del arrendamiento es la que debe responder exclusivamente del pago de las contribuciones, y que, a lo más que podría obligarse al banco refaccionista sería a pagar las contribuciones correspondientes al año 1932-33, en el que se cosecharon las cañas que produjeron los fondos depositados en la secretaría de la corte.
Como se ve, todas esas alegaciones contradictorias pre-sentaban issues o puntos de controversia entre las partes, que deben ser resueltos por sentencia y no de una manera sumaria, mediante resolución de una moción, como se ha Recho en el presente caso. Las partes litigantes tienen de-recho a que se siga el curso ordinario dé los procedimien-tos; y el hecho de que El Pueblo de Puerto Rico fuera la parte promovente, no justifica la actuación de la corte inferior, pues el G-obierno, al comparecer ante los tribunales «como litigante no tiene derecho a que se le mida con una vara distinta a la que se use para impartir justicia a cual-quier ciudadano.
*512Consideramos que los dos errores apuntados son sustan-ciales y perjudiciales a los intereses de la parte apelante ? y que la corte inferior no usó sabiamente su discreción al-dictar la resolución apelada y al negarse a suspender src ejecución basta la decisión del presente .recurso.

La resolución apelada debe ser- revocada y dictarse sen-tencia declarando sin lugar la moción que la motivara.

El Juez Asociado Señor Wolf disintió.*
El Juez Asociado Señor Córdova Dávila no intervino»